DETAILED ACTION	 
Status of the Application
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This communication is a non-final action in response to communications filed on 6/8/2022. Claims 1-20 are currently pending and have been considered below.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/8/2022 has been entered.
 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 1, 12, and 19 recites “determining a satisfaction level of the user with a wellness plan based on the user data and the learned statistical model, wherein the satisfaction level of the user is automatically determined without user prompting”. While applicant’s specification at [0069] states “After the initial time period has elapsed, the satisfaction determination system 200 may determine satisfaction of the user 30 without prompting the user 30 with additional survey questions”, beginning of the same paragraph states “survey questions are occasionally presented [i.e. prompted] to the user 30 during a time period starting from the beginning/commencement of the wellness plan.”. Therefore, there is insufficient support for “wherein the satisfaction level of the user is automatically determined without user prompting” at the broadest level it is recited, and it also conflicts with the teachings of its own specification. This limitation includes new matter.
Claims 2-11, 13-18, and 20 are also rejected by virtue of their dependency from claim 1, 12, or 19 without remedying the deficiencies identified above.
	
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-5, 7, 12-15, 17 and 19-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ram et al (US 2017/0301258).
As per claim 1, Ram teaches a method (Abstract, regarding method and system for wellness coaching) comprising: 
	training a learned statistical model by applying machine learning to training data collected from one or more users, wherein the training data is indicative of one or more satisfaction levels of the one or more users with one or more wellness plans (para. 0055, 0061, 0267, 0269, regarding “learning engine 712 learns[i.e., trains] from the elements received from the analyzers and updates the user model” and “Learning engine 202 may use a number of techniques, including machine learning techniques, to learn [i.e., train] from elements received from the analyzers.”; para. 0060-0062, 0069, 0078, 0101, 0113-0138, regarding using machine learning techniques to determine attributes in user data, also regarding determining level of interest/satisfaction/boredom of the user with one or more activities of the wellness coaching; also see para. 0014, regarding assessing (comparing) user’s progress towards a wellness/health goal and determining if the user is regressing (i.e., unsatisfactory));
receiving user data from one or more devices of a user (Abstract, para. 0008, 0060, regarding receiving user data from a user computer/mobile device); 
determining a satisfaction level of the user with a wellness plan based on the user data and the learned statistical model (para. 0060-0062, 0069, 0078, 0101, 0113-0138, regarding using machine learning techniques to determine attributes in user data, also regarding determining level of interest/satisfaction/boredom of the user with one or more activities of the wellness coaching; also see para. 0014, regarding assessing (comparing) user’s progress towards a wellness/health goal and determining if the user is regressing (i.e., unsatisfactory)), 
wherein the satisfaction level of the user is automatically determined without user prompting (para. 0262, regarding “The system can continually adapt the customized health coaching program without human authoring or re-authoring effort”); and 
determining whether the satisfaction level of the user satisfies a threshold value (0060-0062, 0069, 0078, 0101, 0113-0138, regarding using machine learning techniques to determine attributes in user data, also regarding determining level of interest/satisfaction/boredom of the user with one or more activities of the wellness coaching; also see para. 0014, regarding assessing (comparing) user’s progress towards a wellness/health goal (i.e., threshold) and determining if the user is regressing (i.e., unsatisfactory) as compared to the goal; also see Fig. 1 and para. 0045, regarding updating radar chart based on progress (i.e., satisfaction level) of the user; abstract, 0028, 0057-0060, regarding analyzing user data and modifying activities/plan of the user based on user’s progress; also para. 0139-0156, regarding intervening and providing recommendations or motivation to the user when boredom/dissatisfaction is detected/expressed);
in response to determining the satisfaction level of the user does not satisfy the threshold value: determining, based on the learned statistical model, a recommendation comprising an adjustment to the wellness plan to improve the satisfaction level of the user (abstract, 0028, 0057-0060, regarding analyzing user data and modifying activities/plan of the user based on user’s progress; also para. 0139-0156, regarding intervening and providing recommendations or motivation to the user when boredom/dissatisfaction is detected/expressed;
para. 0055, 0061, 0267, 0269, regarding “learning engine 712 learns[i.e., trains] from the elements received from the analyzers and updates the user model” and “Learning engine 202 may use a number of techniques, including machine learning techniques, to learn [i.e., train] from elements received from the analyzers.”; para. 0060-0062, 0069, 0078, 0101, 0113-0138, regarding using machine learning techniques to determine attributes in user data, also regarding determining level of interest/satisfaction/boredom of the user with one or more activities of the wellness coaching; also see para. 0014, regarding assessing (comparing) user’s progress towards a wellness/health goal and determining if the user is regressing (i.e., unsatisfactory)); and 
presenting the adjustment to the user via the one or more devices of the user (Abstract and para. 0064, 0069, regarding providing user the adjustments, nudges, updated goals and/or interventions; also para. 0067, regarding “The user interacts with mobile device 224 and views and acts on the goals and nudges. A mobile software application executing on mobile device 224 may include components for personalized coaching 226, social support 228, and gamification 230. Personalized coaching 224 provides coaching advice to the user.”); and 
improving collection of additional training data by: collecting additional user data from the one or more devices of the user, wherein the additional user data is indicative of satisfaction of the user with the adjustment (para. 0208-0259, regarding at least “[0234] Measure/observe performance over “y” time on activities/behaviors, remove reminders/scaffolding one at a time and if success, continue to remove reminders every “n” days [0235] For activities that can be classified on an easy←.fwdarw.hard continuum (e.g., eating slowly—start with one meal and progress to all meals; adding one vegetable at a time, one meal at a time); start with easy, if success over “x” time, progress to next level. If failure, then increase reminders for the same level and observe. If success, then gradually reduce reminders as above. If failure even with increased reminders, then drop one level and observe [0236] Flexibility [0237] Progression along: [0238] Duration [0239] Frequency [0240] No. of joints across which muscles are engaged or number of muscle groups engaged or varying position [0241] Rules: [0242] If success at current duration, increase duration; [0243] If success at that, then increase frequency; [0244] If success, then include multi-joint activities or increase difficulty by varying position. [0245] If failure at current level, then drop one level on multi-joint exercises or positional difficulty, and observe. [0246] If failure on that as well, then reduce frequency, and observe [0247] If failure on that as well, then reduce duration until success. [0248] Relaxation [0249] Progression along: [0250] Duration [0251] Frequency [0252] Scaffolding/Reminders [0253] Type easy←.fwdarw.hard continuum OR they could all be of equal difficulty [0254] Rules: [0255] If success on this activity, then progress on duration first, then frequency, then remove reminders/scaffolding gradually [0256] If failure on current activity, then reduce duration. [0257] If failure after that as well, then reduce frequency. [0258] If failure after that as well, add scaffolding/reminders. [0259] If failure on a type of activity, then recommend alternative activity based on preference or recency (or lack thereof, i.e., something that was done long ago).fwdarw.this strategy directly targets/reduces boredom”);
adjusting frequency and type of the additional user data collected from the one or more devices of the user and improving accuracy of determining the satisfaction level of the user by rebuilding, using machine learning, the learned statistical model based on the additional training data that includes the additional user data (para. 0055, 0061, 0267, 0269, regarding “a learning engine 202 that learns from input received from an activity analyzer 204, a conversation analyzer 206, and an interaction analyzer 208. Learning engine 202 may create and/or update a user model 210.”; para. 0061-0064, regarding system and/or the analyzers receiving data via user’s and team’s mobile devices and ” System 200 may generate and/or update user model 210. User model 210 may include data describing the user, such as the activity, conversation, and interaction data received from the analyzers. System 200 uses information from user model 210 to determine the goals and nudges that the artificial intelligence engine generates and delivers to mobile device 224.”; para. 0055, 0061, 0267, 0269, regarding “learning engine 712 learns[i.e., trains] from the elements received from the analyzers and updates the user model” and “Learning engine 202 may use a number of techniques, including machine learning techniques, to learn [i.e., train] from elements received from the analyzers.”; para. 0060-0062, 0069, 0078, 0101, 0113-0138, regarding using machine learning techniques to determine attributes in user data, also regarding determining level of interest/satisfaction/boredom of the user with one or more activities of the wellness coaching; also see para. 0014, regarding assessing (comparing) user’s progress towards a wellness/health goal and determining if the user is regressing (i.e., unsatisfactory)).

As per claim 2, Ram teaches a method as recited for claim 1 above. Ram further teaches in response to determining the satisfaction level of the user does not satisfy the threshold value, automatically alerting a different user of the satisfaction level of the user by generating a software user interface providing an alert of the satisfaction level of the user over a computer network and further providing one or more widgets that allow the different user to send a communication to improve the satisfaction level of the user, wherein the different user has access to the software user interface via at least one device connected to the computer network (para. 0060-0062, 0069, 0078, 0101, 0113-0138, regarding using machine learning techniques to determine attributes in user data, also regarding determining level of interest/satisfaction/boredom of the user with one or more activities of the wellness coaching; also see para. 0014, regarding assessing (comparing) user’s progress towards a wellness/health goal (i.e., threshold) and determining if the user is regressing (i.e., unsatisfactory) as compared to the goal; para. 0139-0143, regarding exchanging messages between user and a coaching agent (i.e., different user) to remedy boredom of the user, also alternatively “Indirect messaging in which messaging is used to encourage someone else to message an individual (e.g., getting a peer to encourage a teammate)”; also see fig. 2 para. 0055-0056 and 0067, regarding the application on a mobile device having functions (i.e., widgets) including personalized coaching, social support and gamification).

As per claim 3, Ram teaches a method as recited for claim 2 above. Ram further teaches wherein the communication comprises an adjustment to the wellness plan to improve the satisfaction level of the user, and the adjustment is approved by the different user (abstract, 0028, 0057-0060, regarding analyzing user data and modifying activities/plan of the user based on user’s progress; also para. 0139-0156, regarding intervening and providing recommendations or motivation to the user when boredom/dissatisfaction is detected/expressed – Note that the term “sensitive” is merely a label and it does not limit the claim without a reference/range; therefore, this term does not affect how the claimed functions are performed and also does not alter the structure of the invention, and consequently does not distinguish the invention over prior art; para. 0139-0143, regarding exchanging messages between user and a coaching agent (i.e., different user) to remedy boredom of the user, also alternatively “Indirect messaging in which messaging is used to encourage someone else to message an individual (e.g., getting a peer to encourage a teammate)”; also see fig. 2 para. 0055-0056 and 0067, regarding the application on a mobile device having functions (i.e., widgets) including personalized coaching, social support and gamification).

As per claim 4, Ram teaches a method as recited for claim 1 above. Ram further teaches wherein the user data comprises at least one of the following: a medical health record, measurable physical activity data, social networking and online usage data, or contextual cues data (Abstract, para. 0008, 0060, 0077, regarding health condition data, sensor data including physical movement/activity, para. 0060, 0062, 0067, 0146, regarding social networking and conversation analysis between team members, para. 0072, contextual information about the user).

As per claim 5, Ram teaches a method as recited for claim 1 above. Ram further teaches wherein the satisfaction level of the user is indicative of a likelihood the user will complete the wellness plan (para. 00124-0156, regarding boredom, dissatisfaction, disengagement of a user with an activity (i.e. not likely/not willing to perform/participate in the activity)).

As per claim 7, Ram teaches a method as recited for claim 2 above. Ram further teaches wherein the different user is one of a wellness manager, a family member, or a friend, and the software user interface is included in an application running on the at least one device connected to the computer network (para. 0141-0143, regarding coaching agent (i.e., wellness manager), and team member (i.e., friend)).

As per claims 12-15 and 17, claims 12-15 and 17 recite substantially similar limitations to claims 1-2 and 4-5 and 7, respectively; therefore, claims 12-15 and 17 are rejected with the rationale, reasoning and motivation as provided above for claims 1-2 and 4-5 and 7, respectively.
As per claim 12, Ram further teaches at least one processor; and a non-transitory processor-readable memory device storing instructions that when executed by the at least one processor causes the at least one processor to perform operations including {functions of the invention} (para. 0268-0271, regarding system structure of the invention).

As per claim 19, claim 19 recites substantially similar limitations to claim 1; therefore, claim 19 is rejected with the rationale, reasoning and motivation as provided above for claim 1.
As per claim 19, Ram further teaches non-transitory computer readable storage medium including instructions to perform a method {of the invention} (para. 0270)


As per claim 20, Ram teaches a method as recited for claim 19 above. Ram further teaches wherein the learned statistical model is trained based on ground-truth user satisfaction data indicative of one or more satisfaction levels of one or more users with the wellness plan (para. 0070, 0072, regarding periodically checking with the users, para. 0130, 0057, 0060, regarding querying/surveying users for satisfaction level; para. 0055, 0061, 0078, regarding machine learning techniques used to predict human behavior such as satisfaction, the learning engine learns via input data from users and updates (trains) the model accordingly).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 8 are rejected under 35 U.S.C. 103 as being unpatentable over Ram et al (US 2017/0301258) in view of Nemoto et al (US 2015/0193588).

As per claim 8, Ram teaches a method as recited for claim 1 above. Ram further teaches wherein determining a satisfaction level of the user with a wellness plan based on the user data and a learned statistical model comprises: extracting set of features from the user data, wherein the user data comprises raw data collected from different data sources, and the satisfaction level of the user is further based on the set of features; for each feature of the set of features: determining a corresponding degree of impact of the feature on the satisfaction level of the user; and determining a corresponding weight of the feature based on the corresponding degree of impact, context, and one or more requirements of the wellness plan; and mapping the set of features to a predicted satisfaction level of the user based on the learned statistical model (para. 0060-0062, 0069, 0078, 0101, 0113-0138, regarding using machine learning techniques to determine attributes in user data, also regarding determining level of interest/satisfaction/boredom of the user with one or more activities of the wellness coaching; also see para. 0014, regarding assessing (comparing) user’s progress towards a wellness/health goal and determining if the user is regressing (i.e., unsatisfactory); also see Fig. 1 and para. 0045, regarding updating radar chart based on progress (i.e., satisfaction level) of the user; para. 0080, “Furthermore, system 200 may also receive data from different data sources, such as from a Fitbit device or a Jawbone device.”; para. 0061, “The analyzers may be located on user's mobile device and other team member's mobile device, or, in some embodiments, can also be located on the server. The analyzers may collect data on the user and the team as an ongoing process.”’ Also see para. 0203-0207, “[0203] It is also important to coordinate across dimensions to address the following interrelationships as discussed above. The interleavableness of the radar challenge can provide this coordination. Below are examples of inter-dimensional coordination. [0204] Plan Eating & Exercise [0205] Strength & Flexibility [0206] Stress & Eating [0207] Combined weekly exercise schedule”; also see para. 0208-0259, regarding various examples of facilitating activities based on increasing weight/importance/frequency of each activity or level of activity based on monitoring);
generating a report comprising the satisfaction level of the user and an explanation as to how the satisfaction level of the user is determined (0060-0062, 0069, 0078, 0101, 0113-0138, regarding using machine learning techniques to determine attributes in user data, also regarding determining level of interest/satisfaction/boredom of the user with one or more activities of the wellness coaching; also see para. 0014, regarding assessing (comparing) user’s progress towards a wellness/health goal (i.e., threshold) and determining if the user is regressing (i.e., unsatisfactory) as compared to the goal; also see Fig. 1 and para. 0045, regarding updating radar chart based on progress (i.e., satisfaction level) of the user; abstract, 0028, 0057-0060, regarding analyzing user data and modifying activities/plan of the user based on user’s progress; also para. 0139-0156, regarding intervening and providing recommendations or motivation to the user when boredom/dissatisfaction is detected/expressed).
Ram does not teach, however Nemoto teaches determining, from the set of features, one or more features with an error rate that is lowest across the set of features; and, wherein the explanation is based on the one or more features with the error rate that is lowest across the set of features (para. 0225 and claim 33, regarding “big data analyzing unit 121 performs the ranking and the assignment of the deviation value such that a user having a lower degree of deviation [i.e., error rate] from the reference value (the average value of the histogram) is ranked to be higher.”; also see para. 0101 and 0193).
Before the earliest effective filing date of this application, it would have been obvious for one of ordinary skill in the art to have modified Ram with these aforementioned teachings from Nemoto, in the field of user health information systems, with the motivation to assure accuracy of data and estimating a future health risk of a predetermined user by using a result of the analysis and the health information of the predetermined user (Nemoto, abstract).
It would have been obvious to one of ordinary skill in the art, before the earliest effective filing date of this application, to include the features as taught by analogous art NEmoto in the method and system of Ram, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the combination would have predictable results such as increased performance of the recommendation system via increased accuracy of the user data.


Claims 9-11 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Ram et al (US 2017/0301258) in view of Mancisidor et al (US 2002/0116243).
As per claim 9, Ram teaches a method as recited for claim 2 above. While Ram teaches wherein determining a satisfaction level of the user with a wellness plan based on the user data and a learned statistical model comprises: for each aspect of the wellness plan, determining a corresponding satisfaction level of the user in relation to the aspect; and determining an overall satisfaction level of the user with the wellness plan based on each satisfaction level of the user corresponding to each aspect of the wellness plan (0060-0062, 0069, 0078, 0101, 0113-0138, regarding using machine learning techniques to determine attributes in user data, also regarding determining level of interest/satisfaction/boredom of the user with one or more activities of the wellness coaching); also see para. 0014, regarding assessing (comparing) user’s progress towards a wellness/health goal and determining if the user is regressing (i.e., unsatisfactory); also see Fig. 1 and para. 0045-0047, regarding updating radar chart based on progress (i.e., satisfaction level) of the user, and the radar chart reflecting overall assessment of each aspect of the wellness/health plan). However, Ram does not expressly specify a weighted average of each satisfaction level. Mancisidor teaches determining an overall satisfaction level based on a weighted average of each satisfaction level corresponding to each aspect (para. 0154, regarding “weighted averaging is employed as one method in which to combine the various customer level of satisfaction metrics, …, the resulting customer satisfaction levels for each trait may be summarized with weighted averages”).   
Before the earliest effective filing date of this application, it would have been obvious for one of ordinary skill in the art to have modified Ram with these aforementioned teachings from Mancisidor, in the field of customer recommendation systems, with the motivation to enable efficiently evaluating a plan/recommendation using a combined overall score.
It would have been obvious to one of ordinary skill in the art, before the earliest effective filing date of this application, to include the features as taught by analogous art Mancisidor in the method and system of Ram, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the combination would have predictable results such as increased efficiency for evaluating a plan/recommendation using a combined overall score.

As per claim 10, Ram in view of Mancisidor teaches a method as recited for claim 9 above. Ram further teaches wherein determining, based on the learned statistical model, a recommendation comprising an adjustment to the wellness plan to improve the satisfaction level of the user comprises: for each aspect of the wellness plan: comparing a corresponding satisfaction level of the user against the threshold value; and selectively determining a corresponding recommendation for improving the corresponding satisfaction level of the user based on each satisfaction level of the user corresponding to each comparison (0060-0062, 0069, 0078, 0101, 0113-0138, regarding using machine learning techniques to determine attributes in user data, also regarding determining level of interest/satisfaction/boredom of the user with one or more activities of the wellness coaching); also see para. 0014, regarding assessing (comparing) user’s progress towards a wellness/health goal and determining if the user is regressing (i.e., unsatisfactory); also see Fig. 1 and para. 0045, regarding updating radar chart based on progress (i.e., satisfaction level) of the user; abstract, 0028, 0057-0060, regarding analyzing user data and modifying activities/plan of the user based on user’s progress; also para. 0139-0156, regarding intervening and providing recommendations or motivation to the user when boredom/dissatisfaction is detected/expressed;
para. 0055, 0061, 0267, 0269, regarding “learning engine 712 learns[i.e., trains] from the elements received from the analyzers and updates the user model” and “Learning engine 202 may use a number of techniques, including machine learning techniques, to learn [i.e., train] from elements received from the analyzers.”; para. 0060-0062, 0069, 0078, 0101, 0113-0138, regarding using machine learning techniques to determine attributes in user data, also regarding determining level of interest/satisfaction/boredom of the user with one or more activities of the wellness coaching; also see para. 0014, regarding assessing (comparing) user’s progress towards a wellness/health goal and determining if the user is regressing (i.e., unsatisfactory)).

As per claim 11, Ram in view of Mancisidor teaches a method as recited for claim 9 above. Ram further teaches wherein determining, based on the learned statistical model, a recommendation comprising an adjustment to the wellness plan to improve the satisfaction level of the user comprises: determining which aspect of the wellness plan is most effective based on each satisfaction level of the user corresponding to each aspect of the wellness plan, wherein the recommendation includes information indicative of the most effective aspect of the wellness plan (0060-0062, 0069, 0078, 0101, 0113-0138, regarding using machine learning techniques to determine attributes in user data, also regarding determining level of interest/satisfaction/boredom of the user with one or more activities of the wellness coaching); also see para. 0014, regarding assessing (comparing) user’s progress towards a wellness/health goal and determining if the user is regressing (i.e., unsatisfactory); also see Fig. 1 and para. 0045-0047, regarding updating radar chart based on progress (i.e., satisfaction level) of the user and displaying the radar chart (including the most effective aspect and regressing aspects) to the user; abstract, 0028, 0057-0060, regarding analyzing user data and modifying activities/plan of the user based on user’s progress; also para. 0139-0156, regarding intervening and providing recommendations or motivation to the user when boredom/dissatisfaction is detected/expressed;
para. 0055, 0061, 0267, 0269, regarding “learning engine 712 learns[i.e., trains] from the elements received from the analyzers and updates the user model” and “Learning engine 202 may use a number of techniques, including machine learning techniques, to learn [i.e., train] from elements received from the analyzers.”; para. 0060-0062, 0069, 0078, 0101, 0113-0138, regarding using machine learning techniques to determine attributes in user data, also regarding determining level of interest/satisfaction/boredom of the user with one or more activities of the wellness coaching; also see para. 0014, regarding assessing (comparing) user’s progress towards a wellness/health goal and determining if the user is regressing (i.e., unsatisfactory)).

As per claim 18, claim 18 recites substantially similar limitations to claim 9; therefore, claim 18 is rejected with the rationale, reasoning and motivation as provided above for claim 9 and its parent claim 12.

Claims 6 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Ram et al (US 2017/0301258) in view of Jimenez (US 2016/0140857).
As per claim 6, Ram teaches a method as recited for claim 1 above. Ram further teaches wherein the threshold value is based on a scale including different satisfaction levels, and determining a satisfaction level of the user with a wellness plan based on the user data and a learned statistical model comprises determining a distribution of the satisfaction level of the user over the different satisfaction levels of the scale (Fig. 1, para. 0008, 0030-0031, 0070 and 0071, regarding the use of radar chart including different levels in the scale in regards to performing the invention; para. 0060-0062, 0069, 0078, 0101, 0113-0138, regarding using machine learning techniques to determine attributes in user data, also regarding determining level of interest/satisfaction/boredom of the user with one or more activities of the wellness coaching; also see para. 0014, regarding assessing (comparing) user’s progress towards a wellness/health goal (i.e., threshold) and determining if the user is regressing (i.e., unsatisfactory) as compared to the goal).
	Ram does not teach a probability distribution; Jimenez teaches determining a distribution of the satisfaction level of the user (para. 0006, 0030, 0037, 0043-0044, regarding at least “When it is determined that the probability is below a predefined completion, completion timing, or satisfaction threshold, one or more intervention actions may be applied to increase the probability of completion, completion timing, or satisfaction of the individualized training” and “the user performance report, the user data, the training assignments, the scores calculated for the user, the completion probability, completion timing probability, satisfaction of training probability, the completion model for a group of users, and so forth.”).
Before the earliest effective filing date of this application, it would have been obvious for one of ordinary skill in the art to have modified Ram with these aforementioned teachings from Jimenez, in the field of personalized and targeted training, with the motivation to increase the probability of completion, completion timing, or satisfaction of the individualized training (Jimenez para. 0006).
It would have been obvious to one of ordinary skill in the art, before the earliest effective filing date of this application, to include the features as taught by analogous art Jimenez in the method and system of Ram, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the combination would have predictable results such as increased probability of completion, completion timing, or satisfaction of the individualized training.

As per claim 16, claim 16 recites substantially similar limitations to claim 6; therefore, claim 16 is rejected with the rationale, reasoning and motivation as provided above for claim 6 and its parent claim 12.


Response to Arguments
Applicant’s arguments filed on 6/8/2022 are considered here and have been found to be insufficient and unpersuasive to overcome all of the rejections in the most recent Office action. Details are provided below.

Arguments for rejections under 35 U.S.C. 101:
Rejections under this section have been withdrawn. Claims as amended is directed to a practical application of the abstract idea under Step 2A-Prong 2 of the subject matter eligibility test, based on improvement to a technical field and/or presenting meaningful limitations beyond generally linking the machine learning technology to the abstract idea, similar to the feedback loop of the Diehr case/decision.

Arguments for rejections under 35 U.S.C. 102/103:
Applicant’s arguments are geared towards newly added or amended limitations which are considered for the first time in the rejection sections of this Office action to which the applicants may refer for further clarification.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEHMET YESILDAG whose telephone number is (571)272-3257.  The examiner can normally be reached on M-F 8:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O’Connor can be reached on 5712726787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






Sincerely,
/MEHMET YESILDAG/Primary Examiner, Art Unit 3624